EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Frank on June 15, 2022.

The application has been amended as follows: 
Claim 76 has been replaced with the following:
Claim 76.  The method of claim 49, wherein the bispecific antibody is epcoritamab, or a biosimilar thereof, wherein the biosimilar comprises:
              (i) a first binding arm comprising a VH region comprising the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and a VL region comprising the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7; and
              (ii) a second binding arm comprising a VH region comprising theamino acid sequence of SEQ ID NO: 13, and a VL region comprising the amino acid sequence of SEQ ID NO: 14; or
(i) a first binding arm comprising a VH region comprising the amino acid sequence of SEQ ID NO: 6, and a VL region comprising the amino acid sequence of SEQ ID NO: 7; and
(ii) a second binding arm comprising a VH region comprising the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and a VL region comprising the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Ahmadi et al (U.S. 2021/0371538, priority to 63/022,212) teach a method of treating B-cell Non-Hodgkin Lymphoma, including follicular lymphoma, comprising the administration of the same bispecific antibody as the instant claim 49, at a dose of at least 24 mg (claims 1 and 2 of ‘538).  Ahmadi et al teach the administration of a priming dose of the bispecific antibody (claim 20 of ‘538) and an intermediate dose of the bispecific antibody (claim 24 of ‘538).  Ahmadi et al teach that the priming dose is administered on day 1 of cycle 1, an intermediate dose is administered at day 8 and a dose of 48 mg is administered at days 15 and 22 of the first cycle (claim 28 of ‘538).  Ahmadi et al teach that the combination of rituximab and bendamustine is a 2nd line treatment for diffuse large B cell lymphoma (DLBCL) (paragraph [0091]).  Ahmadi et al fail to teach or suggest the treatment of follicular lymphoma by the co-administration of rituximab and bendamustine with the bispecific antibody in the first six cycles, wherein a priming dose of the bispecific antibody is admisnitered on day 1 of the first cycle and an intermediate dose of the bispecific antibody is admisniered on day 8 of the first cycle and a dose of 24mg or 48 mg is admisnitered on the 15th day and the 22nd days of the first cycle, or the co-administration of rituximab and bendamustine with the bispecific antibody in any dosing regimen.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643